ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALFRED J. VILLORESI of WASHINGTON, who was admitted to the bar of this State in 1963, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated May 26, 1995, and who remains suspended at this time, be disbarred on the basis of his conviction of one count of second-degree misapplication of entrusted property, in violation of N.J.S.A. 2C:21-15, and two counts of second-degree theft by failure to make required disposition of property received, in violation of N.J.S.A. 2C:20-9, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness);
*86And ALFRED J. VILLORESI having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ALFRED J. VILLORESI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ALFRED J. VILLO-RESI pursuant to Rule 1:21-6 shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ALFRED J. VILLORESI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.